                 Case 1:20-cv-03611-JGK Document 71 Filed 06/02/20 Page 1 of 2


                                                                                                             Hogan Lovells US LLP
                                                                                                             390 Madison Avenue
                                                                                                             New York, NY 10017
                                                                                                             T +1 212 918 3000
                                                                                                             F +1 212 918 3100
                                                                                                             www.hoganlovells.com




June 2, 2020

VIA ECF & E-MAIL

Hon. John G. Koeltl
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Re:              1199SEIU United Healthcare Workers
                 East v. PSC Community Services, et al.
                 Case No. 20-CV-3611 (JGK)

Dear Judge Koeltl:

We represent Chinese-American Planning Council Home Attendant Program, Inc. (“CPC”) and
United Jewish Council of the East Side Home Attendant Service Corp. (“UJC”) in the above-
captioned matter. We write in response to the May 27, 2020 letter filed as ECF No. 28 by Fisher
Taubenfeld LLP and TakeRoot Justice, counsel for certain proposed intervenors (“Intervenors”),1
and in opposition to Intervenors’ request for a pre-motion conference.

First, the only individuals on whose behalf Fisher Taubenfeld and TakeRoot Justice have appeared
in Chu and Hichez are the named plaintiffs in those cases. They do not represent any other putative
class members in either case, as no answer has been filed in either case, no discovery has been
taken and no class certification has been sought, let alone granted.

Second, the Chu case has been dismissed without prejudice since March 12, 2019 pending
resolution of the Arbitration at issue in this case.2 Specifically, the Chu matter was dismissed
because the named plaintiffs and most of the putative class were compelled to arbitration in a
substantially similar federal case. See Chan v. Chinese-American Planning Council Home Attendant
Program, Inc., 180 F. Supp. 3d 236 (S.D.N.Y. 2016). Pursuant to that decision, all current and
former CPC home attendants within the relevant statute of limitations period are subject to the April
17, 2020 arbitration award (the “Award”) that the plaintiff in this case, 1199SEIU United Healthcare
Workers East (“1199”), seeks to confirm.

1
  The Intervenors are named plaintiffs in actions filed in New York State Supreme Court against CPC
(Chu, et al. v. CPC, Index No. 651947/2016 (Sup. Ct. N.Y. Cnty.) (the “Chu” matter)) and UJC (Hichez, et.
al. v. UJC, Index No. 653250/2017 (Sup. Ct. N.Y. Cnty.) (the “Hichez” matter)), respectively.

2
    The Chu Intervenors recently noticed an untimely appeal of that order.
Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US
LLP and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Brussels Caracas Colorado Springs Denver Dubai Dusseldorf
Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Monterrey
Moscow Munich New York Northern Virginia Paris Philadelphia Rio de Janeiro Rome San Francisco São Paulo Shanghai Silicon Valley Singapore Tokyo
Ulaanbaatar Warsaw Washington DC Associated offices: Budapest Jakarta Jeddah Riyadh Zagreb. For more information see www.hoganlovells.com



\\NY - 038170/000002 - 10082576 v2
                Case 1:20-cv-03611-JGK Document 71 Filed 06/02/20 Page 2 of 2
Hon. John G. Koeltl                              -2-                                     June 2, 2020




Third, both the Chu and Hichez complaints involve current and former home attendants, not just
those employed before the 2015 Memorandum of Agreement (“2015 MOA”).

Fourth, the Intervenors’ attempt to inject themselves into this case would give them the proverbial
“second bite at the apple.” The Intervenors already sought to enjoin the Arbitration from proceeding
via motions for injunctive relief in state court. In Chu, the petition was denied in its entirety; in
Hichez, the petition was granted only as to the named plaintiffs and was expressly denied as to any
other putative class member.

Fifth, to the extent the Hichez court declined to compel arbitration, UJC has sought leave to appeal
the decision to the New York Court of Appeals. That petition is pending. Intervenors’ broad
statement that “[f]ederal and state courts have consistently ruled that pre-MOA Employees do not
have to arbitrate their claims” is oversimplified and exaggerated. For instance, no court has
sufficiently addressed whether the Arbitrator has been designated by the CBA to determine his own
jurisdiction, and the Arbitrator found that he does have that authority. Indeed, the Second Circuit
decision that Intervenors cite—Agarunova v. Stella Orton Home Care Agency, Inc., 794 F. App'x
138, 140 (2d Cir. 2020)—expressly declined to address that issue. Other courts, meanwhile, have
held that pre-MOA plaintiffs are required to arbitrate their claims. See, e.g., Chan, 180 F. Supp. 3d
236; Troshin v. Stella Orton Home Care Agency, Inc., No. 159312/2016, 66 Misc.3d 1209(A) (Sup.
Ct. N.Y. Cnty. Jan. 14, 2020) (declining to enjoin pre-2015 MOA claims from being arbitrated
because it is likely that they are arbitrable).

Sixth, Intervenors’ attempt to inject themselves into this confirmation should be rejected because
they could have, but declined to, participate in the arbitration proceeding leading to the Award, yet
now attempt to undo it. The Arbitrator expressly invited Intervenors to brief their positions as to the
Arbitrator’s jurisdiction and appear at a hearing on these issues, but Intervenors declined to attend.
Having failed to appear or participate, Intervenors—and nonparties to the Arbitration—should not be
allowed now to contest the Award’s confirmation. This is especially true given that Intervenors did
participate in pre-Arbitration mediation efforts that were required by the applicable MOA. Intervenors
cannot vacillate in and out of the mediation/arbitration process as it suits them.

Seventh, CPC began the mediation/arbitration process as to its claims as early as 2015. This
arbitration has already been unduly delayed. Intervenors’ attempt to intervene now will result in
further and unnecessary delay in an arbitration affecting over 100,000 home attendants and over fifty
agencies.

Accordingly, we respectfully oppose the Intervenors’ requests to intervene.

Respectfully submitted,




Kenneth Kirschner

Partner
kenneth.kirschner@hoganlovells.com
D 212.918.3260




\\NY - 038170/000002 - 10082576 v2
